ELECTRONIC RECORD




COA # 14-12-00833-CR                                     OFFENSE: Assault


STYLE: Hiram Brown vThe State of Texas                   COUNTY: Harris


COA DISPOSITION: Affirmed                                TRIAL COURT: Co Crim Ct at Law No 13



DATE: October 16. 2014   Publish: No                     TC CASE #:1806917




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Hiram Brown vThe State of Texas

CCA#


         PROSE                     Petition   CCA Disposition
                                                                \SM-IV, Ifht-tV
FOR DISCRETIONARY REVIEW IN CCA IS:           DATE:

         fi&7?W£b                             JUDGE: _
DATE:      0*'l*&'/?e>/X                      SIGNED:,                      PC:

JUDGE:      f^/SscAs&i^—                      PUBLISH:                      DNP:




                                                                                   MOTION FOR


                                                   FOR REHEARING IN CCA IS:


                                                   JUDGE:


                                                                            ELECTRONIC RECORD